Citation Nr: 9934276	
Decision Date: 12/08/99    Archive Date: 12/16/99

DOCKET NO.  98-05 323A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama



THE ISSUE

Entitlement to an effective date earlier than December 1, 
1991, for a 100 percent disability rating for 
service-connected post-traumatic stress disorder (PTSD).



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

K. Gallagher, Counsel




INTRODUCTION

The veteran served on active duty from April 1966 to June 
1972.

This matter comes before the Board of Veterans' Appeals 
(Board) from a September 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama, which implemented an August 1997 
decision of the Board which granted a 100 percent disability 
rating for service-connected PTSD.  In implementing the 
Board's decision the RO assigned an effective date for the 
100 percent rating of December 1, 1991.  The veteran has 
perfected an appeal to the Board of the effective date of 
December 1, 1991, contending that the effective date should 
be earlier.


FINDINGS OF FACT

1.  An informal claim for an increased rating for 
service-connected PTSD was accepted as of the date of 
admission to a VA medical center (VAMC) on October 27, 1991.

2.  The RO granted a temporary total rating for the period of 
hospitalization from October 27, 1991, to November 27, 1991, 
and denied an increased rating based on the October 27, 1991, 
claim in a February 1992 rating decision.

3.  The veteran appealed the February 1992 rating decision to 
the Board.

4.  The Board granted a 100 percent rating for 
service-connected PTSD in August 1997.

5.  The RO assigned an effective date of December 1, 1991, 
the first day of the calendar month following discharge from 
the VAMC, for the 100 percent rating for service-connected 
PTSD.

6.  A degree of severity of PTSD meeting the rating criteria 
for a 100 percent disability rating for service-connected 
PTSD is not ascertainable as depicted by the evidence of 
record dated prior to the October 27, 1991, VAMC report.


CONCLUSION OF LAW

An effective date earlier than December 1, 1991, for a 100 
percent rating for service-connected PTSD is not warranted in 
this case.  38 U.S.C.A. § 5110(a), (b)(2) (West 1991); 
38 C.F.R. § 3.400(o)(1), (2) (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background.

On November 30, 1988, the RO received the veteran's original 
claim for service connection for PTSD.  A VA medical center 
(VAMC) discharge summary for a period of hospitalization in 
October 1988 showed diagnoses of alcohol dependence, 
continuous; alcohol dependence, acute; cannabis dependence in 
remission; and cocaine dependence in remission.  The RO 
denied the veteran's claim for service connection for PTSD in 
a March 1989 rating decision.  The veteran appealed the 
rating decision to the Board but, during the course of the 
appeal before the file was sent to the Board, a VA hearing 
officer granted service connection for PTSD.  Evidence before 
the hearing officer in addition to the hearing testimony 
included a June 1989 Memorandum to the Rating Board from the 
Chief, Psychiatry Service, at a VAMC, in which the doctor 
noted that "there was concern regarding the possibility that 
[the veteran] might be suffering from PTSD when he was 
evaluated in our Alcohol Dependency Treatment Program in 
October 1988" but that the veteran had dropped out of 
treatment after one visit and "the evaluation for PTSD was 
never completed."  Evidence before the hearing officer also 
included lay statements from two of the veteran's friends and 
from a VA Readjustment Counselor at a Veterans Counseling 
Center, received in October 1989, and a November 1989 
Compensation and Pension examination report in which the 
doctor noted the impression from review of the folder and a 
brief interview with the veteran that "there are elements of 
[PTSD], which in this case would be delayed, of a moderate 
degree, which apparently has responded to the first concerted 
effort at medication, and also seems to be responding to 
group therapy . . . ."  The doctor also noted, "There is 
also the likelihood of an underlying personality disorder, 
which is more lasting and less likely to change in time."  
The doctor stated that the veteran "apparently is currently 
employable."

The RO implemented the hearing officer's decision in a 
January 1990 rating decision, assigning an initial rating of 
10 percent for service-connected PTSD effective November 30, 
1988.  In April 1990, the RO received a notice of 
disagreement with the initial rating of 10 percent for the 
service-connected PTSD.

Later in April 1990, the RO received a VAMC discharge summary 
for a period of hospitalization from March 1990 to April 
1990.  The diagnoses included PTSD, delayed, and alcohol 
abuse, episodic.  It was noted that the veteran was "able to 
work upon discharge."

A statement of the case was issued in May 1990.

In July 1990, the RO received a discharge summary from a VAMC 
for a brief period of hospitalization in June 1990.  The 
diagnoses were alcohol abuse and PTSD, delayed.  It was noted 
that the veteran was employable.  In an August 1990 rating 
decision, the RO continued the 10 percent rating for 
service-connected PTSD.  A supplemental statement of the case 
was issued in October 1990.

Later in October 1990, the RO received additional evidence 
including an August 1990 letter from the Chief, Psychiatry 
Service, at a VAMC, which stated that the veteran's 
"psychiatric condition is now satisfactorily controlled and 
should not significantly impair his ability to complete 
normal college level course works."  

The veteran's VA Form 1-9 substantive appeal was received in 
November 1990.  In January 1991, the veteran testified before 
a VA hearing officer at a personal hearing.  In February 
1991, the RO received a discharge summary from a VAMC for a 
brief period of hospitalization in October 1990.  The 
diagnoses were PTSD and history of alcohol abuse.  A Global 
Assessment of Functioning (GAF) code of 60 was assigned which 
is for moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) or moderate 
difficulty in social, occupational, or school functioning 
(e.g., few friends, conflicts with co-workers).  See Quick 
Reference to the Diagnostic Criteria from DSM-III-R, 22-23 
(1987); see also Quick Reference to the Diagnostic Criteria 
from DSM-IV, 46-47 (1994).

In March 1991, the RO received a Compensation and Pension 
Evaluation dated in February 1991.  The diagnoses were PTSD, 
delayed onset; alcohol dependence; polysubstance dependence.  
The examiner noted that the overall severity of the veteran's 
psychiatric illness was moderate to severe.  The degree of 
industrial impairment was moderate to severe.  The degree of 
social impairment was mild to moderate.

In March 1991, the VA hearing officer granted a 50 percent 
rating for the service-connected PTSD.  An April 1991 rating 
decision implemented the decision of the hearing officer, 
assigning an effective date of November 30, 1988, for the 50 
percent rating for service-connected PTSD.  The veteran was 
notified of this decision in a letter dated May 2, 1991.  On 
May 10, 1991, the RO sent the veteran a letter which stated, 
"Since the benefits that you sought on appeal have been 
granted, we are considering your appeal satisfied."

In June 1991, the RO received a letter from veteran's 
accredited representative which provided in pertinent part,

[W]e are submitting a request for 
increased service connection for PTSD, 
based on [h]ospital [r]ecords that were 
not used to determine the degree of 
disability or rating for this [v]eteran.  
Please request and rate this [v]eteran 
using the VAMC Tuscaloosa records for 
2-91 to 3-91 inpatient stay for this 
service[-]connected condition.

In August 1991, the RO received the February-March 1991 VAMC 
discharge summary.  The diagnoses were PTSD, chronic, severe; 
and substance abuse in remission.  It was noted, "It is 
unknown whether [the veteran] will be able to return to 
gainful employment."

In September 1991, the RO received a June-July 1991 VAMC 
discharge summary.  The diagnoses were alcohol dependency 
disorder and PTSD.  The GAF code assigned was 61 to 70 for 
moderate symptoms to "some mild symptoms (e.g., depressed 
mood and mild insomnia) or some difficulty in social, 
occupational, or school functioning (e.g., occasional 
truancy, or theft within the household) but generally 
functioning pretty well, has some meaningful interpersonal 
relationships." See Quick Reference to the Diagnostic 
Criteria from DSM-III-R, 22-23 (1987); see also Quick 
Reference to the Diagnostic Criteria from DSM-IV, 46-47 
(1994).

In October 1991, the RO received a VAMC discharge summary for 
one day -- September 23, 1991.  The diagnoses were PTSD and 
alcohol abuse.  It was noted that the veteran left the 
hospital against medical advice. 

In October 1991, the RO received another letter from the 
veteran's accredited representative which stated in pertinent 
part,

The veteran was admitted to Murfreesboro 
VAMC from 6/25/91 to 7/24/91 for 
treatment for his service[-]connected 
disability.  Please obtain these records 
in support of the veteran's claim for 
[benefits under] Paragraph 29 [of VA 
regulations].  In addition, I was 
informed by the veteran that he is 
scheduled to be admitted to Tuscaloosa 
VAMC for his service[-]connected 
disability.  Please obtain a summary from 
Tuscaloosa VAMC for additional evidence 
to support the request for a higher 
evaluation of the veteran's 
service[-]connected disability of PTSD.

In a December 1991 rating decision, the RO continued the 50 
percent rating for service-connected PTSD and awarded a 
temporary total rating under section 4.29 (Paragraph 29) of 
VA regulations for the period of hospitalization in 
February-March 1991.

In December 1991, the RO received VAMC discharge summary for 
a period of hospitalization from October 27, 1991, to 
November 27, 1991.  The diagnoses were PTSD, chronic, severe, 
and alcohol abuse.  It was noted, "The veteran is 
unemployable because of nightmares, flashbacks, and intrusive 
thinking all about Vietnam."

In a February 1992 rating decision, the RO continued the 50 
percent rating for service-connected PTSD and awarded a 
temporary total rating under section 4.29 (Paragraph 29) of 
VA regulations for the period of hospitalization from October 
27, 1991, to November 27, 1991.  In April 1992, the RO 
received a notice of disagreement with the denial of the 
increased rating claim for service-connected PTSD based on 
the October-November 1991 VAMC report.  A statement of the 
case was issued in May 1992.  A VA Form 9 substantive appeal 
was received in March 1993. 

In March 1995, the Board remanded the case to the RO for 
further development of the evidence.  On remand, in an 
October 1996 rating decision, the RO granted a 70 percent 
rating for PTSD from December 1, 1991.

In an August 1997 decision, the Board noted that the criteria 
in the VA Schedule for Rating Disabilities for evaluating 
service-connected mental disorder had been revised during the 
appeal period, becoming effective in November 1996.  Under 
the rule in Karnas v. Derwinski, 1 Vet. App. 308, 312-13 
(1991), where a law or regulation changes after a claim has 
been filed or reopened but before the administrative or 
judicial appeal process has been concluded, the version most 
favorable to appellant should and will apply unless Congress 
provides otherwise or permits the Secretary to do otherwise.  
Under the "old" rating criteria a 100 percent rating was 
warranted where it was shown that the service-connected 
mental disorder rendered the veteran demonstrably unable to 
obtain or retain employment.  See Johnson v. Brown, 7 Vet. 
App. 95, 97 (1994); 38 C.F.R. § 4.132 (1996).

The Board noted in its August 1997 decision that a hospital 
report from July 1996 showed that the veteran was unable to 
work at the time of his discharge and that he could not keep 
any employment he obtained.  Therefore, the Board granted a 
100 percent rating on the basis that the evidence showed that 
the veteran was demonstrably unable to obtain or retain 
employment under the old rating criteria.  The Board then 
stated that, since it had granted a 100 percent rating under 
the old rating criteria, "consideration of the appropriate 
rating under the new rating criteria would serve no useful 
purpose."

In implementing the Board's decision to grant a 100 percent 
rating for service-connected PTSD, the RO assigned an 
effective date of December 1, 1991.

Analysis.

The effective date provisions for awards of increased 
disability compensation include a general rule which is that 
an award based on a claim for increase of compensation 
"shall be fixed in accordance with the facts found, but 
shall not be earlier than the date of receipt of application 
therefor."  38 U.S.C.A. § 5110(a) (West 1991).  The 
corresponding VA regulation expresses this rule as "date of 
receipt of claim or date entitlement arose, whichever is 
later."  38 C.F.R. § 3.400(o)(1) (1998).  Under the general 
rule provided by the law, an effective date for an increased 
rating may be assigned later than the date of receipt of 
claim -- if the evidence shows that the increase in 
disability actually occurred after the claim was filed -- but 
never earlier than the date of claim.  

The law provides one exception to this general rule governing 
claims "for increase" which exception governs awards "of 
increased compensation".  38 U.S.C.A. § 5110(a), (b)(2) 
(West 1991).  If the evidence shows that the increase in 
disability occurred prior to the date of receipt of claim, 
the RO may assign the earliest date as of which it is 
ascertainable that the increase occurred as long as the claim 
for the increased disability rating was received within a 
year of the date that the increase occurred.  38 U.S.C.A. 
§ 5110(b)(2) (West 1991); 38 C.F.R. § 3.400(o)(2) (1998); see 
Harper v. Brown, 10 Vet. App. 125 (1997); see also VA O.G.C. 
Prec. Op. 12-98 (Sept. 23, 1998).

Moreover, the United States Court of Appeals for Veterans 
Claims (Court) stated in Harper that the phrase "otherwise, 
date of receipt of claim" in the paragraph (2) of the 
regulation "refers to the situation in which a factually 
ascertainable increase occurred more than one year prior to 
the receipt of the claim for such increase."  See Harper, 10 
Vet. App. at 126; see also VA O.G.C. Prec. Op. 12-98 at 3.  
Such an increase must still exist at the same level of 
severity presently, of course, because VA compensation is 
awarded for present or current levels of disability and not 
for disability that existed in the past but no longer exists 
currently.  See Degmetich v. Brown, 104 F. 3d 1328 (1997) 
(holding that Secretary's and Court's interpretation of 
sections 1110 and 1131 of the statute as requiring the 
existence of a present disability for VA compensation 
purposes cannot be considered arbitrary and therefore the 
decision based on that interpretation must be affirmed).

In addition, the Court has indicated that it is axiomatic 
that the fact that must be found in order for entitlement to 
an increase in disability compensation to arise is that the 
service-connected disability has increased in severity to a 
degree warranting an increase in compensation.  See Hazan v. 
Gober, 10 Vet. App. 511, 519 (1992) (noting that, under 
section 5110(b)(2) which provides that the effective date of 
an award of increased compensation shall be the earliest date 
of which it is ascertainable that an increase in disability 
had occurred, "the only cognizable 'increase' for this 
purpose is one to the next disability level" provided by law 
for the particular disability).  Thus, determining whether an 
effective date assigned for an increased rating is correct or 
proper under the law requires (1) a determination of the date 
of the receipt of the claim for the increased rating as well 
as (2) a review of all the evidence of record to determine 
when an increase in disability was "ascertainable".  Hazan, 
10 Vet. App. at 521.

Date Of Claim.

With regard to determining the date of receipt of claim, the 
Board notes that the veteran had perfected an appeal to the 
Board of the initial assignment of a 10 percent rating for 
service-connected PTSD by the RO in a January 1990 rating 
decision.  The RO considered that appeal "satisfied" by the 
March 1991 decision of a VA hearing officer awarding a rating 
of 50 percent for service-connected PTSD which the RO, in the 
April 1991 rating decision implementing the hearing officer's 
decision, made the initial rating by making it effective as 
of the date of receipt of the claim for service connection 
for PTSD, i.e., November 30, 1988.  Therefore, in May 1991, 
the RO informed the veteran in a letter that it considered 
his appeal "satisfied".

In 1993, the Court issued a decision which held that where a 
claimant has appealed a rating decision assigning a 
particular rating, a subsequent rating decision awarding a 
higher rating, but less than the maximum available benefit, 
does not abrogate the pending appeal.  AB v. Brown, 6 Vet. 
App. 35, 38 (1993).  The Court stated, "Thus, on a claim for 
an original or an increased rating, the claimant will 
generally be presumed to be seeking the maximum benefit 
allowed by law and regulation, and it follows that such a 
claim remains in controversy where less than the maximum 
available benefit is awarded."  Id.  Two years before the 
Court's decision in AB, the RO in this case did abrogate the 
appeal to the Board of the initial rating of 10 percent when 
it awarded a 50 percent rating as the initial rating even 
though schedular ratings higher than 50 percent were afforded 
by the rating criteria for evaluating PTSD, and the RO 
notified the veteran that his appeal was considered 
"satisfied" in its May 1991 letter.  See AB, 6 Vet. App. at 
37 (noting that RO increased the veteran's PTSD rating to 30 
percent and informed the veteran, "All benefits claimed have 
been allowed without consideration by the [BVA].  Because of 
this no further action will be taken on your appeal[,] which 
is considered withdrawn, unless we hear from you to the 
contrary before December 16, 1988.").

The RO's withdrawal of the veteran's appeal of the initial 
rating in May 1991 was contrary to the Court's later 
interpretation of certain provisions of the law and 
regulations as stated in AB two years later in 1993.  
However, the veteran did not appeal the RO's action in May 
1991, and the Board's present jurisdiction is limited to the 
RO's determination of the effective date for the 100 percent 
rating for service-connected PTSD in the rating decision of 
September 1997 that is presently on appeal to the Board and 
does not extend to actions of the RO in May 1991 that were 
not appealed to the Board.  See 38 U.S.C.A. § 7105(c) (West 
1991); cf. VAOGCPREC 71-91 (Nov. 7, 1991) (noting that a 
Board decision had erred but was final and binding in the 
absence of reconsideration).  Accordingly, the Board 
concludes that the RO's action in abrogating the appeal of 
the initial rating in May 1991, although it may have been 
deemed error had it reached the Board on appeal subsequent to 
the Court's decision in AB, is nevertheless final and 
binding.

In so concluding, the Board notes that the Court has held 
that, where a law or regulation changes after a claim has 
been filed or reopened but before the administrative or 
judicial appeal process has been concluded, the version most 
favorable to appellant should and will apply unless Congress 
provides otherwise or permits the Secretary to do otherwise.  
See Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991).  
However, concerning this, the Board notes that the Court has 
held that the rule in Karnas involves a change in a statute 
or regulation, not a change in the interpretation of statutes 
or regulations made by judicial decisions such as AB.  See 
Brewer v. West, 11 Vet. App. 228, 233 (1998).  Moreover, the 
change in interpretation rendered in AB occurred when the 
Court issued AB in 1993.  It did not occur during the 
pendency of the appeal presently before the Board which began 
with the filing of a notice of disagreement in February 1998 
with the September 1997 rating decision in which the RO 
assigned the December 1, 1991, effective date for the 100 
percent rating.  Cf. Grantham v. Brown, 114 F.3d 1156, 
1158-59 (Fed.Cir. 1997) (an appeal initiated by a notice of 
disagreement as to an RO's "rejection of the logically 
up-stream element of service-connectedness . . . could not 
concern the logically down-stream element of compensation 
level.").

Because the RO's action in May 1991 ended the appeal of the 
assignment of the initial rating, the Board must examine the 
evidence to determine which claim for an increased rating was 
submitted subsequent to the May 1991 action of the RO and was 
the subject of appeal to the Board which ultimately resulted 
in the Board's August 1997 decision to grant a 100 percent 
rating.  Several claims for an increased rating for the 
service-connected PTSD were received by the RO subsequent to 
May 1991, beginning with the June 1991 letter from the 
veteran's accredited representative which stated, "[W]e are 
submitting a request for increase service connection for 
PTSD . . . ."  The RO subsequently received hospital reports 
from the VAMCs in August, September, and October 1991 showing 
treatment for the service-connected PTSD, and these reports 
constituted informal claims for increased ratings for 
service-connected PTSD.  38 C.F.R. § 3.157(b)(1) (1999); see 
Lalonde v. West, 12 Vet. App. 377, 381-82 (1999); cf. Brannon 
v. West, 12 Vet. App. 32, 35 (1998) (where veteran had not 
been granted service connection for disorder, mere receipt of 
medical records cannot be construed as an informal claim).  
In December 1991, the RO continued the 50 percent rating for 
service-connected PTSD and the veteran did not appeal this 
rating decision.

In December 1991, the RO received the VAMC discharge summary 
for a period of hospitalization from October 27, 1991, to 
November 27, 1991.  In February 1992, the RO reviewed this 
new medical evidence in conjunction with the other evidence 
already of record and continued the 50 percent rating for 
service-connected PTSD.  In April 1992, the veteran filed a 
notice of disagreement, alleging that an increased rating was 
warranted based upon the October 27, 1991, to November 27, 
1991, hospital report because the report (1) showed that 
"the medications prescribed have been increased" and (2) 
contained "the employability statement by Dr. Irving 
Bronski, M.D., with regard to the veteran being unemployable 
due to nightmares, flashbacks, and intrusive thinking about 
Vietnam."  Because the notice of disagreement was filed 
specifically with the February 1992 rating decision which 
arose from the informal claim for an increased rating, i.e., 
the October-November 1991 VAMC hospital report, the Board 
concludes that the date of receipt of the claim for an 
increased rating for service-connected PTSD in this case is 
the date of admission to the VAMC on October 27, 1991.  See 
38 C.F.R. § 3.157(b)(1) (1999) (stating that the date of 
admission to a VA hospital will be accepted as the date of 
receipt of a claim).  

As the case comes to the Board on appeal, a 50 percent rating 
was in effect from November 30, 1988; a temporary total 
rating was assigned under section 4.29 from October 27, 1991; 
and a total schedular rating of 100 percent has been in 
effect from December 1, 1991.  By virtue of the temporary 
total rating assigned from October 27, 1991, and followed by 
the 100 percent schedular rating effective December 1, 1991, 
a 100 percent rating has been in effect in this case from the 
date of receipt of the claim for an increased rating in this 
case.  Therefore, the Board will examine all the relevant 
evidence of record -- including that prior to May 1991 -- to 
see whether it is "ascertainable" that a 100 percent rating 
was warranted within a year prior to receipt of claim for an 
increase on October 27, 1991.  See Hazan, 10 Vet. App. at 521 
(holding that, at the time that new evidence was received 
which constituted a claim for an increase, the question 
before the Board was:  On the basis of that evidence and all 
prior evidence, when was an increase in disability 
"ascertainable"?).  

"Ascertainable" Increase In Disability To 100 Percent.

As the Board noted in its August 1997 decision, the rating 
criteria for evaluating mental disorders were revised in 
November 1996 during the pendency of appeal of the increased 
rating claim requiring the Board in August 1997 to consider 
the rule in Karnas with respect to the criteria used to 
resolve the increased rating claim.  The August 1997 Board 
decision granted a 100 percent rating under the old criteria 
and therefore did not reach consideration of the new 
criteria.

A question that arises in this case is whether, in 
considering the effective date issue presently on appeal, the 
Board must examine the evidence in light of both the old and 
new rating criteria to see if an earlier effective date for 
the increased rating is warranted under one or the other.  
Concerning this, the Board notes that the criteria for 
evaluating mental disorders did not change during the 
pendency of the appeal of the effective date issue of which 
the Board presently has jurisdiction.  That appeal period 
began with the filing of the notice of disagreement in 
February 1998 with the RO's September 1997 rating decision.  
Therefore, should the Board simply limit its review to the 
rating criteria in effect since November 1996 or should it 
consider only the "old" rating criteria because that is the 
rating criteria under which the August 1997 Board determined 
that a 100 percent rating was warranted for service-connected 
PTSD?  To accord the veteran the greatest advantage in 
obtaining an earlier effective date, the Board will consider 
the evidence of record under both sets of rating criteria.

Under the "new" criteria for evaluating mental disorders, a 
100 percent rating is warranted for total occupational and 
social impairment, due to such symptoms as gross impairment 
in thought processes or communication; persistent delusions 
or hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal hygiene); disorientation to time or place; memory 
loss for names of close relatives, own occupation, or own 
name.  38 C.F.R. § 4.130, Diagnostic Code 9411 (1999).  Under 
the "old" criteria for evaluating mental disorders, a 100 
percent rating was warranted when the attitudes of all 
contacts except the most intimate were so adversely affected 
as to result in virtual isolation in the community; or when 
there were totally incapacitating psychoneurotic, symptoms 
bordering on gross repudiation of reality with disturbed 
thought or behavioral processes associated with almost all 
daily activities such as fantasy, confusion, panic and 
explosions of aggressive energy resulting in profound retreat 
from mature behavior; or when the veteran was demonstrably 
unable to obtain or retain employment.  38 C.F.R. § 4.132, 
Diagnostic Code 9411 (1996); see Johnson v. Brown, 7 Vet. 
App. 95, 97 (1994) (holding that the criteria in 38 C.F.R. 
§ 4.132, Diagnostic Code 9411, for a 100 percent rating were 
each independent bases for granting a 100 percent rating).

None of the medical reports dated before October 27, 1991, 
show that the service-connected PTSD in this case resulted in 
total occupational and social impairment, due to such 
symptoms as gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation, or own name; or that the 
service-connected PTSD in this case resulted in the attitudes 
of all persons in contact with the veteran except the most 
intimate being so adversely affected as to result in virtual 
isolation in the community or that the veteran experienced 
totally incapacitating psychoneurotic symptoms resulting from 
the service-connected PTSD bordering on gross repudiation of 
reality with disturbed thought or behavioral processes 
associated with almost all daily activities such as fantasy, 
confusion, panic and explosions of aggressive energy 
resulting in profound retreat from mature behavior.

For example, the October 1988 VA discharge summary did not 
even show a diagnosis of PTSD but rather concerned treatment 
of alcohol dependence.  Contrary to findings of 
psychoneurotic symptoms bordering on gross repudiation of 
reality with disturbed thought or behavioral processes, the 
veteran, on mental status examination, was found to be 
reliable, cooperative, pleasant, and appropriate.  There was 
no suicidal or homicidal ideation or intent.  There were no 
psychotic features.  Family disruption, work performance 
impairment, and health deterioration were attributed to 
alcohol and drug use.  The veteran noted that he had friends 
who had persuaded him to get help with his alcohol 
dependence.  Although lay evidence received in October 1989 
described difficulty with employment which the lay persons 
attributed to PTSD, the November 1989 Compensation and 
Pension examination report -- similar to the October 1988 
medical report -- showed no difficulty with orientation, 
memory, concentration, or attention on mental status 
examination, and the doctor noted that there were "elements 
of [PTSD]," present "of a moderate degree" and that the 
veteran's symptoms were responding "nicely to antidepressant 
medication" and group therapy.  Although lay evidence is 
competent to describe symptoms observed, the Board finds the 
medical evidence of record more probative with regard to the 
degree of disability resulting from the service-connected 
PTSD.  See Espiritu v. Derwinski, 1 Vet. App. 492, 494 
(1992); see also Rucker v. Brown, 10 Vet. App. 67, 74 (1997); 
Layno v. Brown, 6 Vet. App. 465, 469 (1994); cf. Cartwright 
v. Derwinski, 2 Vet. App. 24, 25 (1991) ("Although interest 
may affect the credibility of testimony, it does not affect 
competency to testify.").

Again in March-April 1990, no abnormal or bizarre behavior 
was noted on mental status examination.  There was no 
repudiation of reality; loose associations, flight of ideas, 
auditory and visual hallucinations, and paranoid and other 
delusions were all ruled out.  The veteran completed the PTSD 
program and did well.  He was described as pleasant and 
cheerful and not psychotic or a danger to himself or others.  
Similar findings were made on mental status examination in 
June 1990.  Rather than a finding of disturbed thought or 
behavioral processes, the examiner noted that thought 
processes were clear and logical; there were no 
hallucinations, delusions, flight of ideas, looseness of 
associations.  The veteran was oriented to person, place, and 
time; his long and short term memory was good; his abstract 
thinking was good.  The doctor noted that the veteran had 
excellent insight into all problems except alcohol abuse, and 
the doctor noted that the veteran regarded PTSD, not alcohol 
abuse, as his main problem.

In August 1990, the Chief, Psychiatry Service noted that the 
veteran's psychiatric condition was satisfactorily controlled 
and should not impair his ability to complete normal college 
level course work.  However, in October 1990, the same doctor 
did not increased withdrawal, guardedness, hypervigilance, 
and anxiety since the onset of the involvement of the United 
States in confrontation with Iraq.  The doctor encouraged 
admission to the VA PTSD unit because the doctor felt the 
veteran would benefit a good deal from the treatment program.  
The October 1990 VAMC discharge summary shows that upon 
admission the veteran was calm and cooperative but that his 
mood was depressed and his affect blunted.  He was in contact 
with reality, however.  The veteran's mental condition 
improved with treatment.  He got along well with other 
patients and staff.  On discharge, he planned to stay with 
his girlfriend.  His plan for the future was to attend 
school.  His GAF code was 60 for moderate symptoms.

Again, contrary to findings of symptoms bordering on gross 
repudiation of reality with disturbed thought or behavioral 
processes associated with almost all daily activities such as 
fantasy, confusion, panic and explosions of aggressive energy 
resulting in profound retreat from mature behavior, the 
February 1991 Compensation and Pension examination report 
showed that, with his girlfriend's help, the veteran had 
begun leading a more orderly life and that, with the 
encouragement of his children, he had returned to school in 
December to work on a college degree.  On mental status 
examination, there was nothing unusual about his behavior or 
his appearance.  He made very good eye contact, and his 
behavior was quite congruent.  There was no formal thought 
disorder or delusional thinking.  His mood was mildly 
dysphoric with good and congruent affective range.  The 
examiner felt the degree of psychiatric impairment was 
moderate to severe. 

The February 1991 Compensation and Pension examination was 
conducted while the veteran was an inpatient in a PTSD 
program.  The inpatient discharge summary from February-March 
1991 showed that the veteran was admitted with complaints of 
difficulty concentrating while attending school and stress 
factors such as financial problems and the war in the Persian 
Gulf.  Findings on mental status examination were similar to 
those found on the February 1991 Compensation and Pension 
examination report.  The veteran was depressed and anxious 
but there was no perception or motor abnormality noted.  He 
was oriented, his memory was intact, and there were no 
delusions or suicidal ideation.  The veteran's condition 
improved in the PTSD program and on discharge he was 
motivated to continue to improve his mental health.  He 
planned to return to his college courses.

The June-July 1991 VAMC discharge summary shows the veteran 
was treated primarily for his alcohol dependency disorder 
during this period of hospitalization.  The veteran was 
mildly intoxicated upon admission.  Again, however, mental 
status examination findings were similar to previous 
findings.  His GAF code was 61 to 70 for moderate to mild 
symptoms.

The Board notes that there was no evidence in any of these 
medical reports dated prior to October 27, 1991, that the 
service-connected PTSD resulted in total occupational and 
social impairment, due to such symptoms as gross impairment 
in thought processes or communication; persistent delusions 
or hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal hygiene); disorientation to time or place; memory 
loss for names of close relatives, own occupation, or own 
name or that it resulted in the attitudes of all contacts 
except the most intimate being so adversely affected as to 
result in virtual isolation in the community or that the 
veteran was experiencing totally incapacitating 
psychoneurotic, symptoms bordering on gross repudiation of 
reality with disturbed thought or behavioral processes 
associated with almost all daily activities such as fantasy, 
confusion, panic and explosions of aggressive energy 
resulting in profound retreat from mature behavior.  
Accordingly, the Board concludes that an effective date 
earlier than December 1, 1991, for a 100 percent rating is 
not warranted base on these criteria in this case.

Moreover, with regard to the other criterion for the 100 
percent rating for service-connected PTSD under the "old" 
criteria -- i.e., that the veteran was "demonstrably unable 
to obtain or retain employment" as a result of the 
service-connected PTSD -- the reports dated between October 
1988 and February 1991 do not show that this criterion was 
met.  Many of the reports specifically rule it out, noting 
that the veteran was "able to work" (October 1988; 
March-April 1990) or was "employable" (June 1990).  Others 
demonstrate a level of severity of symptomatology that do not 
suggest an inability to obtain or retain employment as 
reflected by GAF codes for moderate to mild symptoms (October 
1990; June-July 1991) and some show that the veteran was fit 
for and actually performing activities comparable to 
employment such as attending college (August 1990; February 
1991 and February-March 1991).

The February-March 1991 VAMC report not only reflected that 
the veteran was not working -- as had reports in the past in 
which it was nevertheless determined that he was employable -
- but also noted uncertainty about whether the veteran would 
"be able to return to gainful employment."  Nevertheless, a 
few months later in June-July 1991, a GAF code of 61-70 was 
assigned reflecting psychiatric symptoms of only a moderate 
to mild degree of severity.  The uncertainty about future 
employability expressed in the February-March 1991 VAMC 
report, when viewed in the context of the June-July 1991 
report, does not show that an increase to the 100 percent 
"next disability level" provided by law for PTSD was 
"ascertainable" by February-March 1991 or by June-July 1991 
because these reports reflected only a mild to moderate 
degree of symptomatology as well as a veteran who had 
positive plans for the future and was attending college and 
whose condition, although requiring long-term psychiatric 
treatment, responded to and improved with treatment.  See 
Hazan, 10 Vet. App. 519, 521 (noting that, under section 
5110(b)(2) which provides that the effective date of an award 
of increased compensation shall be the earliest date of which 
it is ascertainable that an increase in disability had 
occurred, "the only cognizable 'increase' for this purpose 
is one to the next disability level" provided by law for the 
particular disability and indicating that a determination of 
when an increase in disability was "ascertainable" requires 
review and consideration of all prior evidence of record in 
context with new evidence).

The earliest report from which it is "ascertainable" that 
the veteran was "demonstrably unable to obtain or retain 
employment" as a result of the service-connected PTSD and 
thereby met the criterion for a 100 percent rating was the 
October-November 1991 VAMC discharge summary.  In that 
report, it was specifically noted that the veteran was 
"unemployable because of nightmares, flashbacks, and 
intrusive thinking all about Vietnam."  In addition, when 
all the relevant evidence from October 1988 to the 
October-November 1991 report is viewed as a whole, the Board 
notes that it shows that the veteran was struggling over a 
two year period with symptoms of service-connected PTSD as 
well as nonservice-connected alcoholism; that the symptoms of 
service-connected PTSD were of a mild to moderate to 
moderately severe degree; and that, although there were 
periods of exacerbation of symptomatology requiring 
hospitalization -- which periods were compensated by 
temporary total ratings -- examiners felt that the veteran 
was responsive to treatment and was able to work during this 
period.  Therefore, even when the reports dated between 1988 
and 1991 are viewed in the context of later reports showing 
unemployability, the Board concludes that it was not 
ascertainable before the hospitalization of October-November 
1991 that an increase in disability warranting a 100 percent 
rating had occurred.

For the reasons and bases detailed above and because the RO 
assigned a total rating under section 4.29 for the period of 
hospitalization from October 27, 1988, and assigned a 100 
percent schedular rating on the first date of the calendar 
month following hospital discharge, i.e., December 1, 1991, 
the Board concludes that an effective date earlier than 
December 1, 1991, for a 100 percent rating for 
service-connected PTSD is not warranted in this case.


ORDER

An effective date earlier than December 1, 1991, for a 100 
percent rating for service-connected PTSD is denied.



		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals



 

